—In an action to foreclose a mortgage on real property, the defendant Stuyvesant Manor, Inc. appeals from an order of the Supreme Court, Kings County (Garry, J.), entered April 22, 1991, which denied its motion to stay a foreclosure sale and to vacate a judgment entered upon its default in answering and appearing.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to vacate the default judgment and to stay the foreclosure sale. Since the documentary evidence established that the appellant had been personally served with the summons and complaint, it was not entitled to open the default pursuant to CPLR 317. In addition, the appellant failed to establish its right to relief from the default judgment pursuant to CPLR 5015 (a). It offered no valid reason for its default, and its assertion that the court lacked jurisdiction is without merit. Sullivan, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.